 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9   Tsunami Sales & Marketing, Inc.,               No. 2:18-cv-520 WBS/CKD

10                     Plaintiff,

11          v.                                      AMENDED ORDER REFERRING
                                                    MATTER TO VDRP
12   Johnson Outdoor, Inc.,

13                     Defendant.

14
            Upon stipulation of the parties, the Court does hereby enter the following amended order,
15
     referring this matter to VDRP, as follows:
16
     of October 5, 2018 (Dkt. 20), as follows:
17

18          A. VDRP to be completed by February 14, 2019.

19          B. All discovery noticed to be completed by April 30, 2019.

20          C. All motions noticed by April 30, 2019.
21
            D. All other terms of the Court’s Case Management Order (Dkt. 17) and initial order for
22             VDRP (Dkt. 20) shall remain in full force and effect.

23   SO ORDERED:
24   Dated: January 9, 2019
25

26
27

28
                                                    1
                              AMENDED ORDER REFERRING MATTER TO VDRP
